Citation Nr: 0804314	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from December 1959 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
right shoulder disorder, bilateral knee disorders and for 
bilateral hearing loss.

This case was previously before the Board in January 2005, at 
which time the Board remanded the claims on appeal for 
additional evidentiary development.  The actions requested in 
that remand have been undertaken and the case has returned to 
the Board for appellate consideration.  

In a subsequent rating action of June 2007, the RO granted 
service connection for bilateral hearing loss and assigned a 
non-compensable evaluation.  Accordingly, service connection 
having been granted, that claim is considered resolved.  To 
this point, the veteran has not filed a timely NOD as to the 
assigned rating and there is no increased rating claim before 
the Board for appellate review.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection).  It 
appears however, that the veteran may be seeking an increased 
evaluation for left ear hearing loss, as indicated in a 
statement made in September 2007.  This matter is referred to 
the RO for clarification and action as appropriate.  


FINDINGS OF FACT

There was no showing of a diagnosis of arthritis or any other 
medical condition relating the right shoulder or knees, in 
service, within the first post service year, or for decades 
thereafter; the most probative medical opinion of record 
weighs against a causal link between the currently 
claimed/diagnosed right shoulder and knee disorders and any 
incident of service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in service, 
nor may osteoarthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral knee disorders were not incurred in service, 
nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in July 2002 
and February 2005, both prior and subsequent to the initial 
decision on the claims in October 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the 2002 and 2005 letters stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the veteran in the 2002 and 2005 
letters about the information and evidence that VA will seek 
to provide.  In particular, the letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claims with 
appropriate evidence.

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claims 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claims.  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claims, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to him in the July 2007 Supplemental SOC.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
herein the Board concludes below that the veteran is not 
entitled to service connection for his claimed disorders.  
Thus, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were reviewed by both the RO and the Board in 
connection with his claims.  The record also contains 
pertinent post-service private medical records.  A lay 
statement was also offered for the record.  In addition, 
under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  VA examinations were 
conducted in May 2007 and pertinent medical opinions were 
provided.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Factual Background

The veteran's service medical records (SMRs) show that on 
enlistment examination of December 1959, clinical evaluation 
of the upper and lower extremities was normal and the veteran 
specifically reported that he had not experienced any 
shoulder or knee trouble.  The service medical records are 
entirely negative for any documentation of complaints, 
treatment or diagnoses relating to the right shoulder or the 
knees.  A separation examination report dated in August 1963 
shows that clinical evaluation of the upper and lower 
extremities was normal. 

The veteran filed his original claims for a right shoulder 
disorder and bilateral knee disorders in November 2000.

Private medical records show that the veteran underwent 
arthroscopic surgery of the right knee due to a medial 
meniscus tear in June 1987.  At that time, left knee 
arthroscopic surgery was also performed.

Private medical records reveal that in May 1999, the veteran 
underwent right shoulder surgery due to symptoms of 
impingement syndrome and right shoulder rotator cuff tear, 
following which a post-operative diagnosis of moderately 
severe osteoarthritis was made.  The history revealed that an 
MRI done years previously had not revealed a rotator cuff 
tear.  The veteran underwent mini-open rotator cuff repair of 
the right shoulder and arthroscopic debridement of the right 
shoulder in December 1999.  A history elicited from the 
veteran prior to both surgeries revealed that he was a 
physician and that he reported that he had experienced right 
shoulder pain since service in the Marine Corp.

In a lay/medical statement provided by the veteran in 
November 2000, he reported that he injured his right shoulder 
during football practice in 1962 or 1963, following which, he 
was unable to raise his right arm to a horizontal position 
for the next 6 months.  He stated that since then he has not 
been able to effectively throw a ball or serve overhand at 
tennis.  He also explained that his knee condition stemmed 
from punishment given by a drill instructor who would order 
squad leaders, including the veteran, to their on his backs 
with a knee bent to the thigh and walk on them.  The veteran 
stated that as a practicing physician for 30 years, he knew 
that the aforementioned events caused or subsequently led to 
his current problems.  The veteran reported that he had 
undergone 3 knee surgeries and 2 right shoulder surgeries, 
none of which had fully relieved his pain or restored the 
shoulder or knees to full use.

The record includes a lay statement provided by L.D.F., DDS, 
in June 2001.  The author indicated that he first met the 
veteran in college in the fall of 1963 and noted that they 
were avid athletes.  He stated that at that time, it was 
apparent that the veteran had certain disabilities that 
restricted his athletic abilities, involving the right 
shoulder.  

A VA examination of the joints was conducted in May 2007 and 
the claims folder and SMRs were reviewed.  The veteran 
reported that during service he had a drill instructor who 
had the veteran and others lay down duck leg backwards while 
he walked on their legs and knees, he also reported that he 
during training he was required to duck walk while carrying a 
pack.  The history indicated that the veteran never sought 
medical attention for the knees during service, and first 
sought (unspecified) medical attention in the 1970's.  He 
reported that he had undergone 5 knee surgeries, in total, 
the last one of which was performed in 2001.  Diagnoses of 
status post left hemiarthrostoplasty of the femorotibial 
joint with normal alignment and mild degenerative changes of 
the medial femorotibial compartment of the right knee were 
made.  

The examiner opined that the diagnosed knee disorders were 
not at least as likely as not related to service, or any 
incident therein (as described by the veteran).  The examiner 
reasoned that there was no recorded documentation of any 
service injury or treatment to the knees (either knee) and no 
documentation of treatment until 24 years after service.  It 
was explained that the meniscal tear would most likely be the 
result of aging, or a weight bearing injury.  

On VA examination of May 2007, the right shoulder was also 
evaluated.  The veteran reported that the right shoulder was 
originally injured in 1962 during service in Hawaii.  He 
stated that during a football practice, a tackling sled let 
loose and he caught it on his shoulder.  The history 
indicated that the veteran did not receive any medical 
attention for the shoulder during service, or until 1999 when 
he had 2 surgeries to repair a rotator cuff tear.  A clinical 
diagnosis of moderately severe osteoarthritis of the right 
shoulder, status post rotator cuff repair was made.  

The examiner opined that the diagnosed right shoulder 
disorder was not at least as likely as not related to 
service, or any incident therein (as described by the 
veteran).  The examiner reasoned that there was no recorded 
documentation of any service injury or treatment to the right 
shoulder and no documentation of treatment until 36 years 
after service.  It was also noted that a May 1999 medical 
record referenced a previous MRI which had not shown a 
rotator cuff tear.  The examiner explained that the rotator 
cuff tear was most likely age related.  

Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  In order to 
establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The Federal Circuit Court has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

The veteran maintains that service connection is warranted 
for a right shoulder disorder, as well as for bilateral knee 
disorders.  He primarily maintains that his claimed right 
shoulder disorder is etiologically related to a football 
injury in service, and has generally contended that drills 
and punishment given by a drill sergeant in service caused 
chronic knee problems, ultimately requiring multiple 
surgeries after service.  

There is no question as to whether the claimed disabilities 
are current shown; this fact is well established.  A VA 
examination of 2007 revealed that a right shoulder disorder, 
diagnosed as moderately severe osteoarthritis of the right 
shoulder, status post rotator cuff repair; and bilateral knee 
disorders, diagnosed as status post left hemiarthrostoplasty 
of the femorotibial joint with normal alignment and mild 
degenerative changes of the medial femorotibial compartment 
of the right knee; are currently manifested.  

The SMRs are entirely negative for documented complaints, 
treatment or diagnoses related to the right shoulder or 
either knee and the August 1963 separation examination 
report, shows that clinical evaluation of the upper and lower 
extremities was normal.

It was not until more than 23 years after the veteran's 
discharge from service, i.e. 1987 that treatment for any knee 
problems was initially shown and it was not until 1999, more 
than 35 years after service that treatment for right shoulder 
problems was initially documented.  In addition, the Board 
notes that service connection for these conditions was not 
even initially sought by the veteran until 2000, more than 35 
years after his discharge from service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the veteran, who is also a physician, has 
presented statements in which he has indicated that: (1) he 
sustained injured to the right shoulder and knees in service; 
(2) he has experienced chronic right shoulder and knee 
problems since service; and (3) there is in his opinion an 
etiological relationship between currently 
diagnosed/manifested disorders of the right shoulder and 
knees and service.  Also presented in support of the claim, 
was a statement provided in 2001 from a college friend who 
recalled that the veteran had right shoulder problems in 1963 
which impacted his athletic ability.

Thus, the Board must assess the veteran's competence to 
report sustaining injuries to the right shoulder and knees 
during service, his report that he has suffered from chronic 
right shoulder and bilateral knee problems since that time, 
as well as his credibility.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the Court 
noted that a veteran was competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2007) (Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).

Further, the Federal Circuit held in Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  As a finder 
of fact, though, the Board may weigh the absence of 
contemporaneous records when assessing the credibility of the 
lay evidence.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 
7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).

In its role as a finder of fact, the Board concludes that 
there is no reason to doubt the veteran's report of having 
hurt his shoulder during football practice and experiencing 
some trauma to the knees while performing training exercises 
in service, or the report of the veteran's friend that the 
veteran's right shoulder problems were evident in 1963.  

However, the history given by the veteran as to continuity of 
right shoulder and knee problems is inconsistent with the 
evidence of record.  (The Board notes that lay statement 
provided by the veteran's college friend in June 2001, did 
not discuss chronicity of continuity of knee or shoulder 
problems after 1963.)  In reaching this determination, the 
Board notes that a careful review of the medical evidence in 
the claims folder reveals that there is no 
documented/clinical evidence of chronicity or continuity of 
symptomatology of the right shoulder or the knees since 
service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in this case, the medical evidence in the file lacks 
any indication of continuity of symptomatology or of any 
treatment for shoulder and knee problems until 20 to 30 years 
following service.  

The Board finds that negative clinical and documentary 
evidence of any treatment for knee or right shoulder problems 
from 1963 until 1987 (knee) and 1999 (shoulder) is more 
probative than the remote assertions of the veteran made in 
the context of his claim for benefits.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

As for the matter of etiology, the record contains the 
medical opinion of the veteran, a doctor himself, and the 
2007 medical opinion of the VA examiner.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court 
held that a nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment.  
Since the veteran is a physician, the Board places some 
probative value on his opinion.  Nonetheless, for the reasons 
expressed herein, the Board places greater probative value on 
the medical opinion provided by the VA physician in 2007 
concerning the etiology of the veteran's right shoulder and 
knee disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

Initially, with respect to the portion of the veteran's 
lay/medical statement in which he stated that as a practicing 
physician for 30 years he knew that events in service led to 
his current problems, he completely failed to account for the 
lack of any indication of treatment for decades after service 
and did not therein describe chronic symptomatology occurring 
in the right shoulder and knees since service.  Moreover, as 
to the claimed shoulder disorder, the credibility of that 
conclusion is questionable, due to the fact that a May 1999 
record documents that an MRI of that shoulder done years 
earlier failed to show a rotator cuff tear; at least 
suggesting that a shoulder injury resulting in a rotator cuff 
tear in 1999 occurred decades service, and was not related to 
service.  The veteran pointed to no documentary or clinical 
evidence of record supporting his conclusion and the Board 
observes that none of the private treatment records dated in 
1987 or 1999 in any way etiologically link knee and right 
shoulders conditions treated at those times with service.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when, as here, it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

In contrast, the 2007 opinion of the VA examiner to the 
effect that it was not at least as likely as not that 
disorders of the right shoulder and knees were related to 
service or any incident therein was well supported.  The 
examiner documented the lack of any clinical evidence of 
right shoulder and knee problems in service or for decades 
thereafter, and also explained that age and/or weight bearing 
activities were likely factors in the development of the 
veteran's right shoulder and knee problems.  

In this appeal, the denial of the veteran's service 
connection claims is based upon the medical evidence 
including (1) the lack of any indications in the service 
medical records of any documented chronic right shoulder or 
knee injury or problems on separation or within the first 
post-service year; (2) the absence of medical evidence 
diagnosing any of the claimed disorders until more than 23 
(knees) and 35 (shoulder) years after service, and (3) the 
most probative medical opinion that addresses the contended 
causal/etiological relationship between the claims on appeal 
and service (made by a VA examiner in 2007), which goes 
against the claim.  

For the reasons stated above, the Board finds that service 
connection for disorders of the right shoulder and knees is 
not warranted.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for bilateral knee 
disorders is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


